Citation Nr: 0019311	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for post-traumatic stress disorder from April 4, 1996 
to January 15, 1999, and in excess of 30 percent beginning 
January 15, 1999.  








ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.  

This appeal arises from a decision by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran's original claim was received April 4, 1996, and 
service connection was granted for post-traumatic stress 
disorder in a November 1996 rating decision.  The veteran 
submitted a timely notice of disagreement and substantive 
appeal of both issues.  The veteran failed to report for a 
scheduled post-traumatic stress disorder examination in 
August 1998.  The RO treated a Statement in Support of Claim 
received on January 15, 1999, as a new increased rating 
claim.  However, the record contains several addresses for 
the veteran during the prosecution of his appeal, and it is 
not clear that he received notice of the scheduled 
examination or notice of the effect of failing to report.  
The Board therefore finds that the claim has been 
continuously prosecuted since the filing of the original 
claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran served in combat in Vietnam and has a current 
bilateral hearing disability.  

3.  No competent evidence has been submitted relating any 
current bilateral hearing disability to service or to any 
incident of service origin.  

4.  The veteran's original claim for service connection for 
post-traumatic stress disorder was received on April 4, 1996.  

5.  In November 1996, the RO granted service connection for 
post-traumatic stress disorder and rated the disorder 10 
percent disabling, effective from April 4, 1996.  The veteran 
perfected a timely appeal of the rating assigned and has 
continuously prosecuted his claim for increase since the 
initial rating award.  

6.  A rating decision dated in August 1999 evaluated the 
veteran's post-traumatic stress disorder as 30 percent 
disabling, effective from January 15, 1999.  

7.  The rating criteria for evaluating mental disorders that 
became effective November 7, 1996, are not more favorable to 
the veteran in this case.  

8.  The service-connected post-traumatic stress disorder is 
productive of definite social and industrial impairment, but 
no more, effective from April 4, 1996.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for bilateral hearing loss.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for a 30 percent evaluation, but no more, 
for post-traumatic stress disorder, effective from April 4, 
1996, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records indicate that when the veteran 
was seen at a medical company in July 1969, audiometric 
results showed a bilateral 80-decibel hearing loss.  However, 
the veteran could hear conversational speaking.  He was to 
return in two weeks for a repeat audiometric evaluation, but 
there is no indication that he did so.  When he was examined 
for separation about a month later, in August 1969, the 
veteran gave a history of hearing loss.  However, findings of 
bilateral hearing loss were not noted following clinical 
examination.  

On the VA audiological evaluation in October 1996, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
15
LEFT
15
15
10
20
25

The averages were 11 decibels on the right and 18 decibels on 
left.  Speech audiometry using the Maryland CNC Test revealed 
speech recognition ability of 84 percent in the right ear and 
of 80 percent in the left ear.  

The veteran was provided a VA psychiatric examination in 
October 1996.  He complained of problems with maintaining 
relationships.  He had very few friends and had rages of 
temper.  Sleep was only four to five hours a night.  He had 
nightmares two or three times a week.  His last regular job 
was in 1975.  The examiner noted that the veteran was 
coherent, rational and relevant.  The veteran did not seem 
anxious or depressed.  There was no evidence of cognitive 
impairment, and he did not show a lot of emotion talking 
about traumatic events.  The diagnoses were post-traumatic 
stress disorder and marijuana abuse.  The Global Assessment 
of Functioning Scale (GAF) was 51 to 60.  

The veteran was initially service connected for post-
traumatic stress disorder by a rating decision dated in 
November 1996.  The RO assigned a 10 percent disability 
rating under Diagnostic Code 9411, 38 C.F.R. § 4.132, and the 
veteran appealed therefrom.  

VA outpatient treatment notes dated from March 1996 to 
November 1997 reveal that the veteran had difficulty writing 
a letter regarding stressors.  He also complained of not 
being able to work for anyone for a long period without 
getting mad and leaving.  

A November 1997 letter from the veteran's mother states that 
the veteran was fine prior to going to Vietnam.  When he 
returned, he did not associate with others, never wanted to 
go places and became irrational over little things.  He could 
not hold a job and eventually alienated his family.  

The veteran underwent a VA psychiatric examination in July 
1999 and complained of being angry and of not liking crowds.  
He also complained of many intrusive thoughts, of smelling 
Vietnam, of problems sleeping, and of occasional nightmares.  
He had been working as a race horse trainer until a 
suspension for a rule violation but was hoping to get his 
license reinstated.  The examiner noted that the veteran's 
hygiene was appropriate and that his speech and language were 
within normal limits, intelligible, intelligent and goal 
directed.  No evidence of delusions, hallucinations, suicidal 
or homicidal ideation was noted.  The veteran appeared to be 
depressed and tense and cried when recounting his service 
experiences.  The examiner observed that although the veteran 
complained of short-term memory problems, his memory appeared 
to be intact.  The diagnoses on Axis I were post-traumatic 
stress disorder and history of marijuana abuse.  No diagnosis 
was entered on Axis II.  The GAF score was 55.  

By rating decision dated in August 1999, the evaluation was 
increased to the current 30 percent, effective January 15, 
1999; the date of receipt of a Statement in Support of Claim 
by the veteran.  



Analysis

A.  Service Connection

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service, 38 U.S.C.A. § 1110 (West 1991), the initial 
question that must be addressed is whether the veteran has 
submitted evidence of a well-grounded claim.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 524 U.S. 940 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
claimant further in the development of facts pertinent to the 
claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The medical evidence establishes that the veteran has 
bilateral hearing loss as defined in 38 C.F.R. § 3.385.  
However, he has been examined twice and neither examiner has 
linked his current hearing loss to his service or to any 
incident in service.  

The veteran contends that he sustained acoustic trauma in 
service while operating tanks in Vietnam and there is indeed 
an indication in the service medical records of a profound 
but apparently temporary bilateral hearing loss.  The record 
establishes that the veteran served in combat in Vietnam, 
thus lending credence to his assertions.  See 38 C.F.R. § 
3.303(a) (1999).  However, the veteran has provided no 
competent evidence to attribute any current hearing loss to 
his service or any incident in service.  Epps v. Gober, 126 
F.3d at 1468.  

The veteran as a lay person is not competent to provide the 
missing etiological link.  Although a lay person is competent 
under the law to describe symptoms he has seen or 
experienced, he is not competent to render a diagnosis, or to 
offer a medical opinion attributing a disability to service, 
as this requires medical expertise.  Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the absence of such competent medical evidence, his claim for 
service connection is not well grounded and must be denied.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).  

This is true notwithstanding the fact that he is a combat 
veteran.  Under the provisions of 38 U.S.C.A. § 1154(b) (West 
1991), service connection may be established in the absence 
of confirming service medical record entries where there is 
satisfactory lay or other evidence that an injury or disease 
was acquired in combat, if the evidence is consistent with 
the circumstances, conditions or hardships of such service.  
See 38 C.F.R. § 3.304(d) (implementing the statute).  Here, 
there are service medical record entries that, nevertheless 
do not show a chronic hearing loss in service.  Moreover, the 
United States Court of Appeals for Veterans Claims has held 
that the provisions of 38 U.S.C.A. § 1154(b) provide a 
reduced evidentiary burden for combat veterans that relates 
only to the question of service incurrence - that is, the 
question of what happened then - not the questions of whether 
the veteran has a current disability or whether the current 
disability is linked to the incident in service; both of 
these questions require competent medical evidence to answer.  
Velez v. West, 11 Vet. App. 148, 154 (1998), and cases cited 
therein.  Section 1154(b) "provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service but not a 
basis to link etiologically the condition in service to the 
current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

The Board recognizes that this issue is being addressed in a 
manner that differs from that used by the RO.  It appears 
that the RO denied the veteran's claim on the merits, while 
the Board has concluded that this claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  

B.  Increased Rating

The Board finds that the veteran's claim for an increased 
evaluation for post-traumatic stress disorder is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under the rating formula for neurotic disorders that was in 
effect prior to November 7, 1996, a 10 percent evaluation was 
warranted for post-traumatic stress disorder when there was 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation was for application when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment; a 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment; a 70 percent evaluation was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and when 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent schedular evaluation 
required that the attitudes of all contacts except the most 
intimate have been so adversely affected as to have resulted 
in virtual isolation in the community and that there have 
been totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; the individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(effective prior to November 1997).  Although poor contact 
with other human beings may be indicative of emotional 
illness, social inadaptability was evaluated only as it 
affected industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996).  

A 10 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms that are controlled by 
continuous medication.  A 30 percent evaluation is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation contemplates occupational and social 
contemplates with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411.  

It is apparent from a review of the rating criteria set forth 
above that the criteria in effect prior to November 7, 1996, 
were significantly more general than those effective on and 
after that date.  Following a review of the record, the Board 
believes that the old rating criteria are more favorable to 
the veteran in this case because they give a somewhat greater 
scope for a higher rating vis a vis the veteran's symptom 
complex and take into greater account any current social 
isolation.  Those criteria will therefore be used to rate the 
veteran's service-connected psychiatric disorder.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).  

The veteran contends that his service-connected post-
traumatic stress disorder is more severely disabling than 
currently evaluated.  

The Board is of the opinion that the record reveals a 
relatively consistent symptoms complex manifested by evidence 
of irritability, social isolation, nightmares and diminished 
sleep.  Although the more recent examination shows the 
veteran's initial complaint of intrusive thoughts of Vietnam 
and tearfulness when recounting Vietnam experiences, his 
current problems are not much different from those recounted 
when he was examined in October 1996.  Although he appeared 
to be depressed and tense during the recent examination, he 
indicated that he lived alone in the woods when examined in 
October 1996.  His current tension and depression are 
significant, but he described rages of temper and an unstable 
marital history when examined in October 1996.  He also 
described nightmares of Vietnam two to three times a week.  
It is significant, moreover, that his GAF score in 1996 was 
51 to 60, while his current GAF score is 55 - results that 
are relatively consistent.  The Global Assessment of 
Functioning is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.'"  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  

Under DSM-IV, a GAF score ranging from 51 to 60 suggests 
moderate difficulty in social, occupational or school 
functioning that is tending toward serious impairment.  
However, part of the veteran's overall industrial impairment 
is apparently attributable to his diagnosed marijuana abuse, 
and an "enduring stressor" when examined in October 1996 
was financial problems.  

For claims filed after October 31, 1990, compensation 
benefits are not payable for disability that is a result of 
the abuse of alcohol or drugs.  Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994), citing the amendment to 38 U.S.C.A. 
§ 1110 enacted by the Omnibus Budget and Reconciliation Act 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (OBRA).  
See also 38 U.S.C.A. § 105(a) (West 1991).  This is equally 
true whether the claim is based on direct service connection 
or on secondary service connection under 38 C.F.R. § 
3.310(a).  Barela v. West, 11 Vet. App.  280, 282 (1998); see 
VAOPGCPREC 2-97, 62 Fed. Reg. 15,565 (1997).  The VA General 
Counsel has held that claims for increase filed after October 
31, 1990, are subject to the amendments made by OBRA.  
VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  (Precedent 
opinions of the General Counsel are binding on the Board 
under 38 U.S.C.A. § 7104(c) (West 1991).)  

When allowance is made for the deleterious effects of 
substance abuse and the post service stress of financial 
worries, the Board finds that the veteran manifests symptoms 
that are "distinct, unambiguous, and moderately large in 
degree."  This equates to definite social and industrial 
inadaptability under the rating criteria previously in 
effect.  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see Hood 
v. Brown, 4 Vet. App. 301 (1993).  The Board thus concludes 
that a 30 percent evaluation, but no more, is warranted for 
service-connected post-traumatic stress disorder from April 
4, 1996.  See 38 C.F.R. § 4.7.  


ORDER

Service connection for bilateral hearing loss is denied.  

An evaluation in excess of 30 percent for post-traumatic 
stress disorder from January 15, 1999, is denied.  

A 30 percent evaluation for post-traumatic stress disorder, 
effective from April 4, 1996, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

